      Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 1 of 7                 FILED
                                                                               2020 Aug-12 PM 03:37
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CHARLES BURGESS,                           )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No.: 5:20-cv-00729-ACA-HNJ
                                           )
CAPTAIN FLOYD LEE, Warden,                 )
                                           )
      Respondent.                          )

                          MEMORANDUM OPINION

      Pro se Petitioner Charles Burgess filed this action for a writ of habeas

corpus, pursuant to 28 U.S.C. § 2241. (Doc. 1). He currently is incarcerated at the

Cullman County Jail on a $50,000.00 cash bond awaiting trial on murder charges.

(See doc. 6-6). Mr. Burgess claims that the bond is excessive, and he asks this

court to set a reasonable bond. (Doc. 1 at 2, 9).

      On July 21, 2020, the magistrate judge entered a report and

recommendation, recommending that the court dismiss without prejudice Mr.

Burgess’ habeas petition for failure to exhaust state law remedies. (Doc. 10). Mr.

Burgess filed timely objections to the report and recommendation. (Doc. 11).

      First, Mr. Burgess objects to the magistrate judge’s finding that Circuit

Judge Martha Williams set his cash bond at $50,000.00. (Doc. 11 at 1). Mr.

Burgess contends that it was District Judge Wells Turner who set his bond at that
      Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 2 of 7




amount. (Id.). State court records reflect that Judge Turner initially set Mr.

Burgess’ bond at $50,000, and after Mr. Burgess’ indictment, Judge Williams

continued Mr. Burgess on the bond set by Judge Turner. (See doc. 6-1 at 3; doc. 6-

6). And Mr. Burgess remains detained subject to the bond that Judge Williams set.

Therefore, the magistrate judge correctly found that Judge Williams set Mr.

Burgess’ current bond. Accordingly, the court OVERRULES Mr. Burgess’ first

objection.

       Second, Mr. Burgess objects to the magistrate judge’s recommendation that

the court should dismiss his habeas petition for failure to exhaust state court

remedies. (Doc. 11 at 1).         He argues that this court has discretion to hear an

unexhausted habeas petition pursuant to 28 U.S.C. § 2254(b)(1)(B)(i) and (ii). (Id.

at 2). Mr. Burgess asks the court to excuse the exhaustion requirement because

four different attorneys have filed motions for bond reductions, but none appealed

the denials of those motions. 1 (Id.). Mr. Burgess argues that his attorneys’ failure

to appeal the denial of the bond reduction motions violated his Sixth Amendment

right to counsel, as defined by Strickland v. Washington, 466 U.S. 668 (1984). (Id.

at 3). Based on that alleged violation of his constitutional right and Mr. Burgess’

belief that Cullman County employs an unconstitutional system for setting bond,


       1
         In a March 10, 2020 order denying a reduction in bond, the trial judge explained that
“Defendant is charged herein with MURDER. Therefore the bond currently set is well-within
the approved range.” (Doc. 6-14 (emphasis in original)).
                                              2
      Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 3 of 7




he argues that this court should waive the exhaustion requirement and grant him a

reasonable bond. (Id. at 3-4) (citing Schultz v. State, 330 F. Supp. 3d 1344 (N.D.

Ala. 2018)). Mr. Burgess’ argument is not persuasive.

      Generally, unless a habeas petitioner exhausts his state court remedies

relative to a particular claim, a federal district court cannot grant relief on that

claim. 28 U.S.C. § 2254(b)(1)(A); see Wilkinson v. Dotson, 544 U.S. 74, 79

(2005) (“[H]abeas corpus actions require a petitioner to fully exhaust state

remedies[.]”); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“Because the

exhaustion doctrine is designed to give the state courts a full and fair opportunity

to resolve federal constitutional claims before those claims are presented to the

federal courts, we conclude that state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process.”). However, a federal district

court may waive the exhaustion requirement if a petitioner demonstrates that “there

is an absence of available State corrective process[ ] or ... circumstances exist that

render such process ineffective to protect the rights of the applicant.” 28 U.S.C. §

2254(b)(1)(B)(i), (ii). Mr. Burgess has not made either showing.

      First, an absence of state process may be found where, because of prior

rulings, resort to the state courts would be futile. See Allen v. State of Alabama,

728 F.2d 1384, 1387 (11th Cir. 1984). But nothing in the record demonstrates


                                          3
      Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 4 of 7




such futility. Mr. Burgess filed a petition for a writ of mandamus, seeking a bond

reduction, with the Alabama Court of Criminal Appeals on June 15, 2020. (Doc.

6-16 at 1-2). The Alabama Court of Criminal Appeals construed the petition as

one for a writ of habeas corpus, and the petition remains pending. (Doc. 6-16 at 9;

Doc. 6-17; Doc. 6-18). The pendency of Mr. Burgess’ state court habeas challenge

demonstrates that avenues exist for him to pursue this claim in the state court. See

e.g., Ex parte Stokes, 990 So. 2d 852, 856 (Ala. 2008) (A state court “petition for

habeas corpus is the proper vehicle by which to challenge the setting of allegedly

excessive bail.”). Therefore, Mr. Burgess has failed to demonstrate “an absence of

available State corrective process.” 28 U.S.C. § 2254(b)(1)(B)(i).

      Second, a federal court may excuse exhaustion where “circumstances exist

that render such process ineffective to protect the rights of the applicant.” 28

U.S.C. § 2254(b)(1)(B)(ii). In other words, “[a] federal habeas petitioner need not

wait until his state petitions for relief are exhausted, if the state court has

unreasonably or without explanation failed to address petitions for relief.” Hollis

v. Davis, 941 F.2d 1471, 1475 (11th Cir. 1991), cert. denied, 503 U.S. 938 (1992);

see Cook v. Florida Parole & Probation Comm’n, 749 F.2d 678, 680 (11th Cir.

1985) (“State remedies will be found ineffective and a federal habeas petitioner

will be excused from exhausting them in the case of unreasonable, unexplained

state delays in acting on the petitioner’s motion for state relief.”). Mr. Burgess has


                                          4
      Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 5 of 7




presented no evidence that the state court has refused to address his pending state

habeas petition or that the state court has unreasonably delayed acting on the

petition.

       And Mr. Burgess’ new claim that the state process is ineffective to protect

his rights because four separate attorneys have failed to appeal orders denying

bond reduction does not provide a basis for this court to waive the exhaustion

requirement.     As an initial matter, Mr. Burgess first raised this issue in his

objections, and the court need not consider objections concerning arguments that

Mr. Burgess did not raise “in the first instance to the magistrate judge.” Williams

v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009). In any event, Mr. Burgess’ claim

of ineffective assistance of counsel is a separate ground to raise in a state habeas

corpus proceeding, and it is one that also must be exhausted.                     Edwards v.

Carpenter, 529 U.S. 446, 451–52 (2000); Murray v. Carrier, 477 U.S. 478, 489

(1986). Mr. Burgess has not demonstrated that he has exhausted any potential

ineffective assistance claim.

       Finally, other special or exceptional circumstances may excuse exhaustion.

See Clarke v. Grimes, 374 F.2d 550, 551 (5th Cir. 1967) 2 (“It is true that under Fay

v. Noia [372 U.S. 391 (1963)], the federal trial court has broad discretion to hear a


       2
         Clarke is binding in this Circuit. See Bonner v. City of Pritchard, 661 F.2d 1206, 1207
(11th Cir. 1981) (en banc) (adopting as binding precedent all decisions of the former Fifth
Circuit handed down before October 1, 1981).
                                               5
     Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 6 of 7




habeas corpus petition though state remedies have not been exhausted, if there are

circumstances which demand relief to protect the rights of the prisoner.”). But no

such circumstances appear in the record before this court.

      Mr. Burgess directs this court to Schultz v. State, 330 F. Supp. 3d 1344

(N.D. Ala. 2018), a 42 U.S.C. § 1983 civil rights action, in which another judge of

this district issued a preliminary injunction against Cullman County’s bond setting

procedures. Mr. Burgess claims that the Schultz litigation has found that Cullman

County’s bond procedures are unconstitutional. (Doc. 11 at 4). The State has

appealed the Schultz preliminary injunction, and the Eleventh Circuit has not

issued an opinion. See Hester v. Gentry, et al., No. 18-13898 (11th Cir. 2018).

Therefore, there has been no final determination regarding Cullman County’s bond

procedures in that action. And in any event, Mr. Burgess has not argued that the

state court set his bond in violation of the Shultz preliminary injunction.

Accordingly, Shultz does not assist Mr. Burgess.

      Because nothing in Mr. Burgess’ objections provides a basis to ignore the

fundamental exhaustion requirement, the court OVERRULES Mr. Burgess’

second objection.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s report and recommendation and Mr.

Burgess’ objections, the court ADOPTS the magistrate judge’s report and


                                         6
     Case 5:20-cv-00729-ACA-HNJ Document 12 Filed 08/12/20 Page 7 of 7




ACCEPTS his recommendation.             The court OVERRULES Mr. Burgess’

objections and DISMISSES the petition for writ of habeas corpus WITHOUT

PREJUDICE to allow Mr. Burgess to exhaust his available state court remedies.

      The court will enter a separate final order.
      DONE and ORDERED this August 12, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          7
